Citation Nr: 1754535	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-29 824	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 


THE ISSUE

Whether the reduction of the evaluation of prostate cancer from 100 percent to 20 percent was proper, to include consideration of a disability rating in excess of 20 percent from February 1, 2014.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) from the RO.  In July 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ); a transcript of that proceeding has been associated with the record.

During the July 2017 hearing, the issues of entitlement to service connection for depression (as secondary to prostate cancer), nerve damage, pelvic condition, low back condition, and other disabilities related to herbicide exposure were raised, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In July 2017, the Veteran testified that the symptoms of his prostate cancer had worsened since his last VA examination conducted in December 2013.  See Hearing Transcript, 4 (July 31, 2017).  As his condition appears to have worsened following his most recent VA examination, and the Board has the increased rating issue also on appeal, the Veteran should be provided with a new examination.  See Snuffer v. Gober, 10 Vet. App. 300 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA and private treatment records, to include those from his recent period of hospitalization (if relevant to the claim on appeal).

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity and symptoms of his service-connected prostate cancer residuals.  The examiner should also address the functional impact of this disability.

3.  Then re-adjudicate the claim.  If the benefit sought is not granted in full, furnish the Veteran and his representative with a supplemental statement of the case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





